Exhibit 10.2

 

BONANZA CREEK ENERGY, INC.

 

FOURTH AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL
AND SEVERANCE PLAN

 

1.                                      Purpose and Effective Date.  Bonanza
Creek Energy, Inc. (the “Company”) has adopted this Fourth Amended and Restated
Executive Change in Control and Severance Benefit Plan (this “Plan”) to provide
for the payment of severance or change in control benefits to Eligible
Individuals (as defined below).  The Plan was approved by the Board of Directors
of the Company (the “Board”) to be effective as of May 5, 2017 (the “Effective
Date”).

 

2.                                      Definitions.  For purposes of this Plan,
the terms listed below will have the meanings specified herein:

 

(a)                                 “Accrued Obligations” means (i) payment to
an Eligible Individual of all earned but unpaid Base Salary through the Date of
Termination prorated for any partial period of employment; (ii) payment to an
Eligible Individual, in accordance with the terms of the applicable benefit plan
of the Company or its Affiliates or to the extent required by law, of any
benefits to which such Eligible Individual has a vested entitlement as of the
Date of Termination; (iii) payment to an Eligible Individual of any accrued
unused vacation; and (iv) payment to an Eligible Individual of any approved but
not yet reimbursed business expenses incurred in accordance with applicable
policies of the Company and its Affiliates, including this Plan.

 

(b)                                 “Administrator” means the Compensation
Committee of the Board or another person or committee appointed by the Board to
administer this Plan.

 

(c)                                  “Affiliate” means (i) with respect to the
Company, any person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company and any predecessor to any such entity; provided¸ however, that a
natural person shall not be considered an Affiliate; and (ii) with respect to an
Eligible Individual, any person that directly, or through one or more
intermediaries, is controlled by such Eligible Individual or members of such
Eligible Individual’s immediate family.

 

(d)                                 “Annual Bonus” means the greater of (i) the
average of the annual bonuses earned by the Eligible Individual pursuant to the
STIP for the two calendar years immediately preceding the Date of Termination
and (ii) the Eligible Individual’s then current “target” annual bonus amount.

 

(e)                                  “Base Salary” means an Eligible
Individual’s annual base salary as of a Notice of Termination (without regard to
any reduction in such Base Salary which constitutes Good Reason).

 

(f)                                   “Cause” means any of the following:

 

(i)                                     an Eligible Individual has failed or
refused to substantially perform such Eligible Individual’s duties,
responsibilities or authorities (other than any such refusal or failure
resulting from such Eligible Individual’s becoming Disabled);

 

--------------------------------------------------------------------------------


 

(ii)                                  any commission by or indictment of by an
Eligible Individual of a felony or crime of moral turpitude;

 

(iii)                               an Eligible Individual has engaged in
material misconduct in the course and scope of such Eligible Individual’s
employment with the Company, including, but not limited to, gross incompetence,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or third parties, chronic abuse of alcohol or unprescribed controlled
substances, improper disclosure of confidential information, chronic and
unexcused absenteeism, improper appropriation of a corporate opportunity or any
other material violation of the Company’s personnel policies, rules or codes of
conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;

 

(iv)                              an Eligible Individual has committed any act
of fraud, embezzlement, theft, dishonesty, misrepresentation or falsification of
records; or

 

(v)                                 an Eligible Individual has engaged in any
act or omission that is likely to materially damage the Company’s business,
including, without limitation, damages to the Company’s reputation.

 

(g)                                  “Change in Control” means:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions by a Person shall not constitute a Change in Control:
(I) any acquisition directly from the Company; (II) any acquisition by the
Company; (III) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (IV) any acquisition by any Person pursuant to a Business
Combination that does not constitute a Change in Control under
Section 2(g)(ii) below;

 

(ii)                                  the consummation of a reorganization,
merger, consolidation of the Company or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”) if, 
immediately following such Business Combination, all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, less than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or managers, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
any entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or

 

2

--------------------------------------------------------------------------------


 

(iii)                               the approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not occur (A) under
Section 2(g)(i) if Incumbent Directors (as determined immediately before any
such acquisition described therein) constitute 50% or more of  the Board
immediately following any such acquisition, (B) under Section 2(g)(ii) if
Incumbent Directors (as determined immediately before consummation of a Business
Combination) constitute 50% or more of the members of the board of directors (or
similar body) of the entity resulting from such Business Combination (including,
without limitation, any entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets, in either case,
either directly or through one or more subsidiaries) or (C) in connection with
any transaction approved by a federal bankruptcy court.

 

(h)                                 “CIC Effective Date” means the date upon
which a Change in Control occurs.

 

(i)                                     “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended from time to time.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(k)                                 “Date of Termination” means (i) if the
Eligible Individual’s employment with the Company and its Affiliates is
terminated by death, the date of such Eligible Individual’s death; (ii) if the
Eligible Individual’s employment is terminated because of the Eligible
Individual becoming Disabled, then 30 days after the Notice of Termination is
given; or (iii) if (A) the Eligible Individual’s employment is terminated by the
Company or any of its Affiliates with or without Cause or (B) the Eligible
Individual’s employment by the Eligible Individual with or without Good Reason,
then, in each case, the date specified in the Notice of Termination, which shall
comply with the applicable notice requirements set forth herein.  Transfer of
employment between and among the Company and its Affiliates, by itself, shall
not constitute a termination of employment for purposes of this Plan.

 

(l)                                     “Disability” or “Disabled” as it relates
to an Eligible Individual means when such Eligible Individual (i) receives
disability benefits under either Social Security or the applicable long- term
disability plan of the Company or its Affiliates, if any, or (ii) the
Administrator, upon the written report of a qualified physician designated by
the Administrator or the insurer of the applicable long-term disability plan of
the Company or its Affiliates, shall have determined (after a complete physical
examination of the Eligible Individual at any time after he has been absent from
employment with the Company or its Affiliates for 90 or more consecutive
calendar days) that such Eligible Individual has become physically and/or
mentally incapable of performing such Eligible Individual’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).

 

(m)                             “Emergence Grants” has the meaning assigned to
it in the Restructuring Support Agreement.

 

3

--------------------------------------------------------------------------------


 

(n)                                 “Employee Restrictive Covenants, Proprietary
Information and Inventions Agreement” means that certain Employee Restrictive
Covenants, Proprietary Information and Inventions Agreement or, with respect to
a Tier 5 Key Employee, that certain Employee Proprietary Information and
Inventions Agreement, as applicable, executed by an Eligible Individual.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Good Reason” shall exist in the event any
of the following actions are taken without an Eligible Individual’s consent:

 

(i)                                     such Eligible Individual’s authority
with Company or its Affiliates is, or such Eligible Individual’s duties or
responsibilities based on such Eligible Individual’s job title or job
description are, materially diminished relative to such Eligible Individual’s
authority, duties and responsibilities as in effect immediately prior to such
change, provided, however, that in no event shall removal of such Eligible
Individual from the position of manager, director or officer of any direct or
indirect Affiliate of the Company in connection with any corporate restructuring
constitute Good Reason;

 

(ii)                                  a reduction in such Eligible Individual’s
annual base salary as in effect immediately prior to reduction in an amount of
10% or more;

 

(iii)                               a relocation of such Eligible Individual’s
primary work location more than 50 miles away from the then-current primary work
location; or

 

(iv)                              any material breach by the Company of any
provision of this Plan or other material agreement between the Company and the
Eligible Individual.

 

(q)                                 “Incumbent Directors” means the members of
the Board as determined immediately prior to the relevant transaction or event
described in Section 2(g).

 

(r)                                    “LTIP” means the Company’s 2017 Long Term
Incentive Plan or any successor equity incentive plan maintained by the Company.

 

(s)                                   “Notice of Termination” means a notice
that indicates the specific termination provision in this Plan relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated; provided, however, that
any failure to provide such detail shall not delay the effectiveness of the
termination.

 

(t)                                    “Post-Termination Obligations” means any
obligations owed by an Eligible Individual to the Company or any of its
Affiliates which survive such Eligible Individual’s employment with the Company
or its Affiliates, including, without limitation, those obligations and
restrictive covenants (including covenants not to compete and not to solicit)
set forth in such Eligible Individual’s Employee Restrictive Covenants,
Proprietary Information and Invention Agreement.

 

4

--------------------------------------------------------------------------------


 

(u)                                 “Restructuring” has the meaning assigned to
it in the Restructuring Support Agreement.

 

(v)                                 “Restructuring Support Agreement” means the
Restructuring Support and Lock-Up Agreement, dated as of December 23, 2016, as
amended, by and among the Company and each of its subsidiaries, certain holders
of the Company’s 5.75% Senior Notes due 2023 and 6.75% Senior Notes due 2021,
NGL Energy Partners LP, and NGL Crude Logistics, LLC.

 

(w)                               “Section 409A” means Section 409A of the Code
and the regulations and administrative guidance issued thereunder.

 

(x)                                 “Section 4999” means Section 4999 of the
Code.

 

(y)                                 “Separation from Service” means a
“separation from service” as such term is defined for purposes of Section 409A.

 

(z)                                  “Severance Obligations” means the Severance
Obligations identified in Section 5(b) and 5(c) of this Plan, as applicable.

 

(aa)                          “Severance Obligation Period” means (i) in the
case of a Tier 1, Tier 2, Tier 3 or Tier 4 Executive, the period beginning on
the Date of Termination ending one (1) year thereafter; and (ii) in the case of
a Tier 5 Key Employee, the number of months (up to a maximum of 12) equal to the
sum of three (3) plus the number of full years of service of the Tier 5 Key
Employee with the Company.

 

(bb)                          “STIP” means the Company’s Short Term Incentive
Program (or any successor thereto).

 

(cc)                            “Tier 1 Executive” means an Eligible Individual
identified as a “Tier 1 Executive” in accordance with Exhibit A attached hereto.

 

(dd)                          “Tier 2 Executive” means an Eligible Individual
identified as a “Tier 2 Executive” in accordance with Exhibit A attached hereto.

 

(ee)                            “Tier 3 Executive” means an Eligible Individual
identified as a “Tier 3 Executive” in accordance with Exhibit A attached hereto.

 

(ff)                              “Tier 4 Executive” means an Eligible
Individual identified as a “Tier 4 Executive” in accordance with Exhibit A
attached hereto.

 

(gg)                            “Tier 5 Key Employee” means an Eligible
Individual identified as a “Tier 5 Key Employee” in accordance with Exhibit A
attached hereto.

 

(hh)                          “Tier” means the level at which an Eligible
Individual is identified immediately prior to the Eligible Individual’s
termination of employment (without regard to any reduction in such Tier that
constitutes Good Reason).

 

5

--------------------------------------------------------------------------------


 

3.                                      Administration of the Plan.

 

(a)                                 Authority of the Administrator.  This Plan
will be administered by the Administrator.  Subject to the express provisions of
this Plan and applicable law, the Administrator will have the authority, in its
sole and absolute discretion, to: (i) adopt, amend, and rescind administrative
and interpretive rules and regulations related to this Plan, (ii) delegate its
duties under this Plan to such agents as it may appoint from time to time, and
(iii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering this Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate.  The Administrator shall have complete
discretion and authority with respect to this Plan and its application except to
the extent that discretion is expressly limited by this Plan.  The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in any manner and to the extent it deems necessary or desirable to
carry this Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability. The determinations of the Administrator
on the matters referred to in this Section 3(a) or otherwise arising under this
Plan will be final and conclusive.

 

(b)                                 Manner of Exercise of Authority.  Any action
of, or determination by, the Administrator will be final, conclusive and binding
on all persons, including the Company, the Company’s Affiliates, the Board, the
stockholders of the Company, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual.  The express grant of any
specific power to the Administrator, and the taking of any action by the
Administrator, will not be construed as limiting any power or authority of the
Administrator. The Administrator may delegate to officers of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
will determine, to perform such functions, including administrative functions,
as the Administrator may determine.  The Administrator may appoint agents to
assist it in administering this Plan.

 

(c)                                  Limitation of Liability.  The Administrator
will be entitled to, in good faith, rely or act upon any report or other
information furnished to the Administrator by any officer or employee of the
Company or any of its Affiliates, the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of
this Plan.  The Administrator and any officer or employee of the Company or any
of its Affiliates acting at the direction or on behalf of the Administrator will
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan and will, to the fullest extent permitted by law,
be indemnified and held harmless by the Company with respect to any such action
or determination.

 

4.                                      Eligibility.  Each employee of the
Company or any of its Affiliates eligible to receive the benefits described in
this Plan as designated by the Administrator (collectively the “Eligible
Individuals” and each an “Eligible Individual”); provided, that any individual
who is entitled to severance or change in control benefits pursuant to a
separate written agreement between the Company (or one of its Affiliates) and
the individual shall not be an Eligible Individual.

 

6

--------------------------------------------------------------------------------


 

5.                                      Plan Benefits.

 

(a)                                 Payment of Accrued Obligations.  In the
event an Eligible Individual’s Date of Termination occurs for any reason, such
Eligible Individual shall be entitled to receive the Accrued Obligations. 
Participation in all benefit plans of the Company and its Affiliates will
terminate upon an Eligible Individual’s Date of Termination except as otherwise
specifically provided in the applicable plan.

 

(b)                                 Severance Obligations.  In the event an
Eligible Individual’s employment with the Company and its Affiliates is
terminated by the Company or one of its Affiliates without Cause or by such
Eligible Individual resigning such Eligible Individual’s employment for Good
Reason other than during the one (1) year period following the CIC Effective
Date, the Company (or the Affiliate of the Company that is the employer of the
Eligible Individual immediately prior to termination) shall provide Severance
Obligations set forth below, provided that the conditions of Sections 5(d) and 8
of this Plan have been fulfilled.

 

(i)                                     Tier 1 through Tier 4 Executives.  The
Severance Obligations to a Tier 1, Tier 2, Tier 3 and Tier 4 Executive shall be
as follows:

 

(1)                                 subject to the potential reduction set forth
in Section 6(b), payment of an amount equal to the sum of such Executive’s Base
Salary as in effect on the applicable Date of Termination and 50% of such
Executive’s Annual Bonus;

 

(2)                                 subject to Section 6, all equity incentives
then held by such Executive pursuant to the LTIP or otherwise will be governed
by the award agreement applicable to the equity incentive award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 12-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter.

 

(ii)                                  Tier 5 Key Employees.  The Severance
Obligations to a Tier 5 Key Employee shall be as follows:

 

7

--------------------------------------------------------------------------------


 

(1)                                 subject to the potential reduction set forth
in Section 6(b), payment of an amount equal to A x B, where “A” equals the sum
of such Key Employee’s Base Salary as in effect on the applicable Date of
Termination and 50% of such Key Employee’s Annual Bonus and “B” equals a
fraction (which cannot exceed one (1)), the numerator of which is three (3) PLUS
the number of full years of service of the Tier 5 Key Employee with the Company
(up to a maximum numerator of 12) and the denominator of which is 12;

 

(2)                                 subject to Section 6, all equity incentives
then held by such Key Employee pursuant to the LTIP or otherwise will be
governed by the award agreement applicable to the equity incentive award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Key
Employee, during the portion, if any, of the COBRA Period, commencing as of the
date such Key Employee is eligible to elect and timely elects to continue
coverage for such Key Employee and such Key Employee’s eligible dependents under
the Company’s or an Affiliate’s group health plan pursuant to COBRA or similar
state law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such Key
Employee for the difference between the amount such Key Employee pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter.

 

For purposes of this Section 5, the “COBRA Period” shall be a number of months
(up to a maximum of 12) equal to equal to the sum of three (3) plus the number
of full years of service of the Tier 5 Key Employee with the Company.

 

Provided that the conditions of Sections 5(d) and 8 of this Plan have been
fulfilled, an Eligible Individual’s cash Severance Obligations will be paid in
ratable installments in accordance with the Company’s normal payroll process
during the Eligible Individual’s Severance Obligation Period, with the first
payment being made on the first payroll payment date occurring at least 60 days
after such Eligible Individual’s Date of Termination and including all payments
that would otherwise have been made during such 60 day period.

 

(c)                                  Severance Obligations - Change in Control. 
In the event an Eligible Individual is employed by the Company or one of its
Affiliates on the CIC Effective Date and such Eligible Individual (i) resigns
such Eligible Individual’s employment with the Company and its Affiliates for
Good Reason, if applicable, or (ii) is terminated by the Company and its
Affiliates without Cause, in each case, at any time within the twelve (12)-month
period following the CIC Effective Date, then, the Company (or the Affiliate of
the Company that is the employer of the Eligible Individual immediately prior to
termination) shall provide Severance Obligations

 

8

--------------------------------------------------------------------------------


 

set forth below, provided that the conditions of Sections 5(d) and 8 of this
Plan have been fulfilled.  Notwithstanding the foregoing, in the event that an
Eligible Individual’s Date of Termination occurs by reason of the Eligible
Individual’s refusal to accept an offer of employment (including continued
employment with the Company or any of its Affiliates) in connection with a
Change in Control or other corporate transaction and if such offer of employment
would not constitute a basis for a Good Reason termination, then the Eligible
Individual shall not be entitled to Severance Obligations under the Plan.

 

(i)                                     Tier 1 through Tier 3 Executives.  The
Severance Obligations to a Tier 1, Tier 2, and Tier 3 Executive shall be as
follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 200% of the sum
of (A) such Executive’s then current Base Salary as of the Date of Termination
and (B) 50% of  such Executive’s Annual Bonus;

 

(2)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 18-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter.

 

(ii)                                  Tier 4 Executives.  The Severance
Obligations to a Tier 4 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to the sum of
(A) such Executive’s then current Base Salary as of the Date of Termination plus
(B) 50% such Executive’s Annual Bonus;

 

(2)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

9

--------------------------------------------------------------------------------


 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 12-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter.

 

(iii)                               Tier 5 Key Employees.  The Severance
Obligations to a Tier 5 Key Employee shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to A x B, where
“A” equals the sum of such Key Employee’s Base Salary as in effect on the
applicable Date of Termination and 50% of such Key Employee’s Annual Bonus and
“B” equals a fraction (which cannot exceed one (1)), the numerator of which is
three (3) PLUS the number of full years of service of the Tier 5 Key Employee
with the Company (up to a maximum numerator of 12) and the denominator of which
is 12;

 

(2)                                 all equity incentives then held by such Key
Employee pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
5 Key Employee, during the portion, if any, of the COBRA Period, commencing as
of the date such Tier 5 Key Employee is eligible to elect and timely elects to
continue coverage for the Tier 5 Key Employee and such Tier 5 Key Employee’s
eligible dependents under the Company’s or an Affiliate’s group health plan
pursuant to COBRA or similar state law, the Company (or the Affiliate of the
Company that is the Eligible Individual’s employer immediately prior to
termination) shall reimburse such Tier 5 Key Employee on a monthly basis for the
difference between the amount such Tier 5 Key Employee pays to effect and
continue such coverage and the employee contribution amount that active senior
executive employees of the Company or its applicable Affiliate pay for the same
or similar coverage, with any such reimbursement payable for the 60 day period
immediately following the Date of Termination being payable on the first
business day 60 days

 

10

--------------------------------------------------------------------------------


 

following the Date of Termination and any other such reimbursement payable being
paid on a monthly basis thereafter.

 

(d)                                 Conditions to Severance Obligations. 
Notwithstanding Section 5(b), Section 5(c) or Section 6 of this Plan, in no
event shall an Eligible Individual be entitled to the Severance Obligations
unless such Eligible Individual (i) tenders his or her resignation as a member
of the Board and of the board of directors of any Affiliate (in each case, to
the extent applicable) effective as of the Date of Termination (the
“Resignation”), and (ii) executes a General Release in a form and substance
approved by the Administrator (the “Release”) substantially similar to the
Release attached hereto as Exhibit B, with any additional customary terms as the
Administrator may deem appropriate in the circumstances, and such Release is not
revoked.  The Eligible Individual shall be eligible for the Severance
Obligations only if the executed Release is returned to the Company and becomes
irrevocable within 60 days after the Date of Termination.  Until the Release has
become irrevocable, any such Severance Obligations shall not be provided by the
Company or any of its Affiliates.  If an Eligible Individual fails to return the
Resignation so that it would, if accepted, be effective upon the Date of
Termination, or fails to return the Release to the Company in sufficient time so
that the Release becomes irrevocable within 60 days after the Date of
Termination, such Eligible Individual’s rights to Severance Obligations shall be
forfeited.

 

6.                                      Certain Terms Applicable to Emergence
Grants.

 

(a)                                 General.  Notwithstanding anything to the
contrary that may be set forth in the LTIP or in any grant agreement thereunder
and provided that the conditions of Sections 5(d) and 8 of this Plan have been
fulfilled, in the event an Eligible Individual’s employment is terminated by
death, for Disability, by the Company or one of its Affiliates without Cause or
by such Eligible Individual resigning such Eligible Individual’s employment for
Good Reason, immediately prior to the Date of Termination, all Emergence Grants
then held by such Eligible Individual pursuant to the LTIP or otherwise will
immediately vest, with payment of such Emergence Grants payable in accordance
with the applicable award agreement (the “Emergence Grant Acceleration”).

 

(b)                                 Severance Offset.  In the event of any
termination of employment that qualifies for the Emergence Grant Acceleration,
the amount of cash severance otherwise payable to an Eligible Individual under
Section 5(b)(i)(1) or Section 5(b)(ii)(1) will reduced on a dollar-for-dollar
basis (but not below $0) by the Intrinsic Value of the Eligible Individual’s
Emergence Grant Acceleration.  For this purpose, the “Intrinsic Value” of
Emergence Awards means the aggregate “spread” value of unvested options and the
value of unvested restricted stock units, in each case, included within the
Eligible Individual’s Emergence Award, as determined by the Administrator in
good faith using the closing price of the Company’s common stock on last trading
day before the Eligible Individual’s Date of Termination

 

7.                                      Parachute Payment Limitations. 
Notwithstanding any contrary provision in this Plan, if an Eligible Individual
is a “disqualified individual” (as defined in Section 280G of the Code), and the
Severance Obligations that would otherwise be paid to such Eligible Individual
under this Plan together with any other payments or benefits that such Eligible
Individual has a right to receive from the Company (and affiliated entities
required to be

 

11

--------------------------------------------------------------------------------


 

aggregated in accordance with Q/A-10 and Q/A-46 of Treas. Reg. §1.280G-1)
(collectively, the “Payments”) would constitute a “parachute payment” (as
defined in Section 280G of the Code), the Payments shall be either (a) reduced
(but not below zero) so that the aggregate present value of such Payments and
benefits received by the Eligible Individual from the Company and its Affiliates
shall be $1.00 less than three times such Eligible Individual’s “base amount”
(as defined in Section 280G of the Code) (the “Safe Harbor Amount”) and so that
no portion of such Payments received by such Eligible Individual shall be
subject to the excise tax imposed by Section 4999; or (b) paid in full,
whichever produces the better net after-tax result for such Eligible Individual
(taking into account any applicable excise tax under Section 4999 and any
applicable federal, state and local income and employment taxes).  The
determination as to whether any such reduction in the amount of the Payments is
necessary shall be made by the Company in good faith and such determination
shall be conclusive and binding on such Eligible Individual.  If reduced
Payments are made to the Eligible Individual pursuant to this Section 7 and
through error or otherwise those Payments exceed the Safe Harbor Amount, the
Eligible Individual shall immediately repay such excess to the Company or its
applicable Affiliate upon notification that an overpayment has been made.

 

The reduction of Payments, if applicable, shall be made by reducing, first,
Severance Obligations to be paid in cash hereunder in the order in which such
payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit provided hereunder in a similar order
(last to first).

 

8.                                      Conditions to Receipt of Severance
Obligations.

 

(a)                                 Compliance with Post-Termination
Obligations.  Notwithstanding anything contained in this Plan to the contrary,
the Company and its Affiliates shall have the right to cease providing any part
of the Severance Obligations, and the Eligible Individual shall be required to
immediately repay the Company and its Affiliates for any Severance Obligations
already provided, but all other provisions of this Plan shall remain in full
force and effect, if such Eligible Individual has been determined, pursuant to
the dispute resolution provisions hereof, not to have fully complied with such
Eligible Individual’s Post-Termination Obligations during the Severance
Obligation Period or longer, as may be the case.

 

(b)                                 Separation from Service Required. 
Notwithstanding anything contained in this Plan to the contrary, the Eligible
Individual shall be entitled to Severance Obligations only if such Eligible
Individual’s termination of employment constitutes a Separation from Service.

 

9.                                      Termination.

 

(a)                                 Notice of Termination.  Any termination of
an Eligible Individual’s employment with the Company and its Affiliates (other
than termination as a result of death)

 

12

--------------------------------------------------------------------------------


 

shall be communicated by written Notice of Termination to, (i) in the case of
termination by an Eligible Individual, the Company or one of its Affiliates and
(ii) in the case of termination by the Company and its Affiliates, the Eligible
Individual.

 

(b)                                 Death.  An Eligible Individual’s employment
with the Company and its Affiliates shall terminate immediately upon such
Eligible Individual’s death.

 

(c)                                  Disability.  An Eligible Individual’s
employment with the Company and its Affiliates shall terminate 30 days after
Notice of Termination is given by the Company or its Affiliates.

 

(d)                                 For Cause.

 

(i)                                     Subject to Section 9(d)(ii), the Company
and its Affiliates shall be entitled to terminate an Eligible Individual’s
employment with the Company and its Affiliates immediately for any Cause.

 

(ii)                                  If the Administrator determines, in its
sole discretion, that a cure is possible and appropriate, the Company or the
applicable Affiliate will give an Eligible Individual being terminated for Cause
written notice of the acts or omissions constituting Cause and no termination of
such Eligible Individual’s employment with the Company and its Affiliates for
Cause shall occur unless and until such Eligible Individual fails to cure such
acts or omissions within 10 days following the receipt of such written notice.
If the Administrator determines, in its sole discretion, that a cure is not
possible or appropriate, an Eligible Individual being terminated for Cause shall
have no notice or cure rights before such Eligible Individual’s employment with
the Company and its Affiliates is terminated for Cause.

 

(e)                                  Without Cause.  The Company and its
Affiliates shall be entitled to terminate an Eligible Individual’s employment
with the Company for any reason, at any time by providing written notice to such
Eligible Individual that the Company and its Affiliates is terminating such
Eligible Individual’s employment with the Company and its Affiliates without
Cause.

 

(f)                                   With Good Reason.

 

(i)                                     Subject to Section 9(f)(ii), an Eligible
Individual shall be permitted to terminate such Eligible Individual’s employment
with the Company and its Affiliates for any Good Reason.

 

(ii)                                  To exercise an Eligible Individual’s right
to terminate such Eligible Individual’s employment for Good Reason, such
Eligible Individual must provide written notice to the Company or one of its
Affiliates of such Eligible Individual’s belief that Good Reason exists within
90 days of the initial existence of the condition(s) giving rise to such Good
Reason, and such notice shall describe the conditions believed to constitute
Good Reason.  The Company and its Affiliates shall have 30 days to remedy the
Good Reason condition(s) (the “Cure Period”).  If the condition(s) are not
remedied during such Cure Period, such Eligible Individual may terminate such
Eligible Individual’s employment with the Company and its Affiliates for Good
Reason by delivering a Notice of Termination to the Company; provided,

 

13

--------------------------------------------------------------------------------


 

however, that such termination must occur no later than 5 days after the
conclusion of the Cure Period (or, in the case of a termination yielding the
benefits provided in Section 6 hereof, 180 days after the date of the initial
existence of the condition(s) giving rise to such Good Reason); otherwise, such
Eligible Individual is deemed to have accepted the condition(s), or the
Company’s and its Affiliates correction of such condition(s), that may have
given rise to the existence of such Good Reason.

 

(g)                                  Without Good Reason.  An Eligible
Individual shall be entitled to terminate such Eligible Individual’s employment
with the Company and its Affiliates at any time by providing 30 days written
Notice of Termination to the Company or one of its Affiliates and stating that
such termination is without Good Reason, provided, however, that notwithstanding
anything to the contrary contained herein, the Company and its Affiliates shall
be under no obligation to continue to employ such Eligible Individual for such
30 day period.

 

(h)                                 Suspension of Duties.  Notwithstanding the
foregoing provisions of this Section 9, the Company and its Affiliates may, to
the extent doing so would not result in the Eligible Individual’s Separation
from Service, suspend an Eligible Individual from performing such Eligible
Individual’s duties, responsibilities, and authorities (including, without
limitation, such Eligible Individual’s duties, responsibilities and authorities
as a member of the Board or the board of directors of any Affiliate) following
the delivery by such Eligible Individual of a Notice of Termination providing
for such Eligible Individual’s resignation, or following delivery by the Company
or one of its Affiliates of a Notice of Termination providing for the
termination of such Eligible Individual’s employment for any reason; provided,
however, that during the period of suspension (which shall end on or before the
Date of Termination), and subject to the legal rules applicable to any Company
benefit plans under Section 401(a) of the Code and the rules applicable to
nonqualified deferred compensation plans under Section 409A, such Eligible
Individual shall continue to be treated as employed by the Company and its
Affiliates for other purposes, and such Eligible Individual’s rights to
compensation or benefits shall not be reduced by reason of the suspension; and
provided, further, that any such suspension shall not serve as a basis for Good
Reason and shall not affect the determination of whether the resignation was for
Good Reason or without Good Reason or whether the termination was for Cause or
without Cause.  The Company and its Affiliates may suspend an Eligible
Individual with pay pending an investigation authorized by the Company or any of
its Affiliates or a governmental authority in order to determine whether such
Eligible Individual has engaged in acts or omissions constituting Cause, and in
such case the paid suspension shall not constitute a termination of such
Eligible Individual’s employment with the Company and its Affiliates; provided,
however, that such suspension shall not continue past the time that the Eligible
Individual would incur a Separation from Service (at such point, the Company
shall either terminate the Eligible Individual in accordance with this Plan or
have the Eligible Individual return to active employment).

 

10.                               General Provisions.

 

(a)                                 Taxes.  The Company and its Affiliates are
authorized to withhold from any payments made hereunder amounts of withholding
and other taxes due or potentially payable in connection therewith, and to take
such other action as the Company and its Affiliates may deem advisable to enable
the Company, its Affiliates and Eligible Individuals to satisfy

 

14

--------------------------------------------------------------------------------


 

obligations for the payment of withholding taxes and other tax obligations
relating to any payments made under this Plan.

 

(b)                                 Offsets and Substitutions.  Pursuant to Reg.
§ 1.409A-3(j)(4)(xiii), the Company and its Affiliates may set off against, and
each Eligible Individual authorizes the Company and its Affiliates to deduct
from, any payments due to such Eligible Individual, or to such Eligible
Individual’s estate, heirs, legal representatives or successors, any amounts
which may be due and owing to the Company or an Affiliate by such Eligible
Individual, arising in the ordinary course of business whether under this Plan
or otherwise.  To the extent that any amounts would otherwise be payable (or
benefits would otherwise be provided) to an Eligible Individual under another
plan of the Company or its Affiliates or an agreement with the Eligible
Individual and the Company or its Affiliates, including a change in control plan
or agreement, an offer letter or letter agreement, or to the extent that an
Eligible Individual moves between Tiers, and to the extent that such other
payments or benefits or the Severance Obligations provided under this Plan are
subject to Section 409A, the Plan shall be administered to ensure that no
payment or benefit under the Plan will be (i) accelerated in violation of
Section 409A or (ii) further deferred in violation of Section 409A.

 

(c)                                  Term of this Plan; Amendment and
Termination.

 

(i)                                     Prior to a Change in Control, this Plan
may be amended or modified in any respect, and may be terminated, in any such
case, by resolution adopted by the Administrator and a majority of the Board;
provided, however, that no such amendment, modification or termination that is
the Administrator determines in its sole discretion is required to be adopted as
a condition to the consummation of Change in Control pursuant to the request of
a third party who effectuates a Change in Control that would adversely affect
the benefits or protections hereunder of any Eligible Individual as of the date
such amendment, modification or termination is adopted shall be effective as it
relates to such Eligible Individual.  For a period of one (1) year following the
occurrence of a Change in Control, this Plan may not be amended or modified in
any manner that would in any way adversely affect the benefits or protections
provided hereunder to any Eligible Individual under this Plan on the date the
Change in Control occurs.

 

(ii)                                  Notwithstanding the provisions of
paragraph (i), the Company may terminate and liquidate the Plan in accordance
with the provisions of Section 409A.

 

(iii)                               Notwithstanding the foregoing, no amendment,
modification or termination of this Plan shall adversely affect any Eligible
Individual’s entitlement to payments under this Plan for qualifying terminations
of employment occurring prior to such amendment, modification or termination
(other than as required to permit termination of the Plan in accordance with
Section 409A), nor shall such amendment, modification or termination relieve the
Company of its obligation to pay vested benefits to Eligible Individuals who
experienced a qualifying termination of employment prior to the date of such
amendment, modification or termination as otherwise set forth herein, except as
otherwise consented to by such Eligible Individual.

 

15

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing or any other
provision of this Plan, (A) the Restructuring and any associated organizational
changes that occurred prior to the Effective Date shall not constitute a Change
in Control or serve as a basis to trigger payments under this Plan, and (B) this
Plan (including without limitation Sections 2(e), 2(f), 2(o), 5(b)(i)(3),
5(b)(ii)(3), 5(b)(iii)(3), 5(b)(iv)(3) or 5(b)(v)(3) as such were in effect on
April 28, 2017 and solely to the extent such Sections relate to the Emergence
Grants), may not be amended or modified in any manner that would impair vesting
(including accelerated vesting) of the Emergence Grants.

 

(d)                                 Successors.  This Plan shall bind and inure
to the benefit of and be enforceable by any Eligible Individual and the Company
and their respective successors, permitted assigns, heirs and personal
representatives and estates, as the case may be. Neither this Plan nor any right
or obligation hereunder of the Company, any of its Affiliates or any Eligible
Individual may be assigned or delegated without the prior written consent of the
other party; provided, however, that the Company may assign this Plan to any of
its Affiliates and an Eligible Individual may direct payment of any benefits
that will accrue upon death. An Eligible Individual shall not have any right to
pledge, hypothecate, anticipate or in any way create a lien upon any payments or
other benefits provided under this Plan; and no benefits payable under this Plan
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. This Plan shall not confer any rights or remedies
upon any person or legal entity other than the Company, its Affiliates and
Eligible Individuals and their respective successors and permitted assigns.

 

(e)                                  Unfunded Obligation.  All benefits due an
Eligible Individual under this Plan are unfunded and unsecured and are payable
out of the general funds of the Company and its Affiliates.

 

(f)                                   Directed Payments.  If any Eligible
Individual is determined by the Administrator to be Disabled, the Administrator
may cause the payment or payments becoming due to such Eligible Individual to be
made to another person for such person’s benefit without responsibility on the
part of the Administrator or the Company and its Affiliates to follow the
application of such funds.

 

(g)                                  Limitation on Rights Conferred Under Plan. 
Neither this Plan nor any action taken hereunder will be construed as (i) giving
an Eligible Individual the right to continue in the employ or service of the
Company or any Affiliate; (ii) interfering in any way with the right of the
Company or any Affiliate to terminate an Eligible Individual’s employment or
service at any time; or (iii) giving an Eligible Individual any claim to be
treated uniformly with other employees of the Company or any of its Affiliates.
The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any of its Affiliates
regarding eligibility, severance payments and benefits.

 

(h)                                 Governing Law. All questions arising with
respect to the provisions of the Plan and payments due hereunder will be
determined by application of the laws of the State of Colorado, without giving
effect to any conflict of law provisions thereof, except to the extent Colorado
law is preempted by federal law.

 

16

--------------------------------------------------------------------------------


 

(i)                                     Dispute Resolution.  Any and all
disputes, claims or controversies arising out of or relating to this Plan
(A) shall be brought by an Eligible Individual in such Eligible Individual’s
individual capacity, and not as a plaintiff or class member in any purported
class or representative proceeding, and (B) shall be resolved only in the courts
of the State of Colorado or the United States District Court for the District of
Colorado and the appellate courts having jurisdiction of appeals in such
courts.  Any proceeding relating to this Plan or any Eligible Individual’s
benefits hereunder, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of Colorado, the court of the United States of America for the
District of Colorado, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Colorado State court or, to the
extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Eligible Individual or the Company may now or thereafter have to the venue
or jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Plan or the
Eligible Individual’s employment by the Company or any affiliate of the Company,
or the Eligible Individual’s or the Company’s performance under, or the
enforcement of, this Plan, (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at the Eligible Individual’s or the Company’s address on record with
the Company and (e) agrees that nothing in this Plan shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of Colorado.  The parties acknowledge and agree that in connection with any
dispute hereunder, the non-prevailing party shall be responsible for the payment
of the prevailing party’s costs and expenses, including, without limitation, the
prevailing party’s legal fees and expenses; provided that if the dispute solely
involves a dispute as to whether “Cause” or “Good Reason” exists, each party
shall bear its own costs and expense, regardless of the outcome of such dispute.

 

(j)                                    Severability.  The invalidity or
unenforceability of any provision of the Plan will not affect the validity or
enforceability of any other provision of the Plan, which will remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
will not invalidate that provision, or render it unenforceable, in any other
jurisdiction.

 

(k)                                 Section 409A.

 

(i)                                     This Plan is intended to comply with
Section 409A and shall be construed and operated accordingly.  The Company may
amend this Plan at any time to the extent necessary to comply with
Section 409A.  Any Eligible Employee shall perform any act, or refrain from
performing any act, as reasonably requested by the Company to comply with any
correction procedure promulgated pursuant to Section 409A.

 

(ii)                                  To the extent required to avoid the
imposition of penalties or interest under Section 409A, any payment or benefit
to be paid or provided on account of an Eligible Individual’s Separation from
Service to an Eligible Individual who is a specified employee (within the
meaning of Section 409A(a)(2)(B) of the Code) that would be paid or

 

17

--------------------------------------------------------------------------------


 

provided prior to the first day of the seventh month following the Eligible
Individual’s Separation from Service shall be paid or provided on the first day
of the seventh month following the Eligible Individual’s Separation from Service
or, if earlier, the date of the Eligible Individual’s death.

 

(iii)                               Each payment to be made under this Plan is a
separately identifiable or designated amount for purposes of Section 409A.

 

(l)                                     PHSA § 2716.  Notwithstanding anything
to the contrary in this Plan, in the event that the Company or any of its
Affiliates is subject to the sanctions imposed pursuant to § 2716 of the Public
Health Service Act by reason of this Plan, the Company may amend this Plan at
any time with the goal of giving Employee the economic benefits described herein
in a manner that does not result in such sanctions being imposed.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has adopted this Amended and Restated Executive
Change in Control and Severance Plan as of the Effective Date.

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

By:

/s/ Jack E. Vaughn

 

Name:

Jack E. Vaughn

 

Title:

Chairman of the Board

 

[SIGNATURE PAGE TO AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND
SEVERANCE PLAN]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
EXECUTIVE AND KEY EMPLOYEE TIERS

 

Tier

 

Position

Tier 1

 

President and Chief Executive Officer

Tier 2

 

Executive Vice President

Tier 3

 

Senior Vice President

Tier 4

 

Vice President

Tier 5

 

Director, Senior Manager, Manager, and other key employee designated by the
Administrator

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF GENERAL RELEASE

 

1.                                      The undersigned (“Employee”), on
Employee’s own behalf and on behalf of Employee’s heirs, agents,
representatives, attorneys, assigns, executors and/or anyone acting on
Employee’s behalf, and in consideration of the promises, assurances, and
covenants set forth in the Fourth Amended and Restated Executive Change In
Control And Severance Plan, as in effect on of May   , 2017 (the “Plan”), under
which Employee is an Eligible Individual, but to which Employee is not
automatically entitled, including, but not limited to, the payment of any
severance thereunder, hereby fully releases Bonanza Creek Energy, Inc. and its
successors or affiliates (the “Company”), its parents, subsidiaries, officers,
shareholders, partners, members, individual employees, agents, representatives,
directors, employees, attorneys, successors, and anyone acting on its behalf,
known or unknown, from all claims and causes of action by reason of any injuries
and/or damages or losses, known or unknown, foreseen or unforeseen, patent or
latent which Employee has sustained or which may be sustained as a result of any
facts and circumstances arising out of or in any way related to Employee’s
employment by the Company or the termination of that employment, and to any
other disputes, claims, disagreements, or controversies between Employee and the
Company up to and including the date this release is signed by Employee. 
Employee’s release includes, but is not limited to, any contract benefits,
claims for quantum meruit, claims for wages, bonuses, employment benefits,
moving expenses, stock options, profits units, or damages of any kind
whatsoever, arising out of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, any theory of unlawful
discharge, torts and related damages (including, but not limited to, emotional
distress, loss of consortium, and defamation) any legal restriction on the
Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this Agreement, or any other employment, severance, profit sharing,
bonus, equity incentive or other compensatory plan to which Employee and the
Company are or were parties, to comply with, or to be operated in compliance
with the Internal Revenue Code of 1986, as amended, including, but not limited
to, Section 409A thereof, or any provision of state or local income tax law;
provided, however, that notwithstanding the foregoing, the release set forth in
this Section shall not extend to: (a) any vested rights under any pension,
retirement, profit sharing or similar plan; or (b) Employee’s rights, if any, to
indemnification or defense under the Company’s certificate of incorporation,
bylaws and/or policy or procedure, any indemnification agreement with Employee
or under any insurance contract, in connection with Employee’s acts or omissions
within the course and scope of Employee’s employment with the Company (this
“Release”).  Appendix A to this Release sets forth the benefits, payments and
obligations to which Employee is entitled under the Plan if, and only if, this
Release is executed, delivered and become irrevocable by no later than    ,
which is

 

B-1

--------------------------------------------------------------------------------


 

60 days after the Employee’s Date of Termination. Employee acknowledges and
agrees that he is not entitled to any other termination or severance benefits
whether under the Plan or otherwise.

 

2.                                      [Employee acknowledges that Employee is
knowingly and voluntarily waiving and releasing any rights Employee may have
under the ADEA.  Employee also acknowledges that the consideration given for the
waiver and release hereunder is in addition to anything of value to which
Employee is already entitled.  Employee further acknowledges that Employee has
been advised by this writing, as required by the ADEA, that:  (a) Employee’s
waiver and release hereunder do not apply to any rights or claims that may arise
after the execution date of this release; (b) Employee has been advised hereby
that Employee has the right to consult with an attorney prior to executing this
release; (c) Employee has [twenty-one (21) days][forty-five (45) days] to
consider this release (although Employee may choose to voluntarily execute this
release earlier); (d) Employee has seven (7) days following the execution of
this Release to revoke this Release; and (e) this Release will not be effective
until the date upon which the revocation period has expired, which will be the
eighth (8th) day after this Release is executed by Employee (the “Effective
Date”).]

 

3.                                      Nothing in this Release (including,
without limitation, Sections 4, 5 and 7 hereof), the Plan or any other Company
agreement, policy or procedure (this Release, the Plan and such other
agreements, policies and procedures, collectively, the “Company Arrangements”)
limits your ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”) or any
other federal, state or local governmental agency or commission (each, a
“Government Agency”) regarding possible legal violations, without disclosure to
the Company.  The Company may not retaliate against you for any of these
activities, and nothing in the Company Arrangements requires you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other Government Agency.

 

Further, nothing in the Company Arrangements precludes you from filing a charge
of discrimination with the Equal Employment Opportunity Commission or a like
charge or complaint with a state or local fair employment practice agency. 
However, once this Release becomes effective, you may not receive a monetary
award or any other form of personal relief from the Company in connection with
any such charge or complaint that you filed or is filed on your behalf.

 

Notwithstanding anything to the contrary in the Company Arrangements, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), you
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.

 

B-2

--------------------------------------------------------------------------------


 

4.                                      Employee acknowledges that Employee
executed an [Employee Restrictive Covenants, Proprietary Information and
Inventions Agreement] or [Employee Proprietary Information and Inventions
Agreement] under which Employee assumed certain obligations relating to the
Company’s confidential and proprietary business information and trade secrets
and containing certain covenants relating to competition, solicitation and
assignment of invention (“Employee Proprietary Information and Inventions
Agreement”).  Employee agrees that, except to the extent it conflicts with
Section 3, the Employee Proprietary Information and Inventions Agreement shall
by its terms survive the execution of this Release and that the parties’ rights
and duties thereunder shall not in any way be affected by this Release. 
Employee also warrants and represents that Employee has returned any and all
documents and other property of the Company constituting a trade secret or other
confidential research, development or commercial information in Employee’s
possession, custody or control, and represents and warrants that Employee has
not retained any copies or originals of any such property of the Company.
Employee further warrants and represents that, except as provided by Section 3,
Employee has never violated the Employee Proprietary Information and Inventions
Agreement, and will not do so in the future.

 

5.                                      Employee acknowledges that because of
Employee’s position with the Company, Employee may possess information that may
be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Employee was involved during
Employee’s employment with the Company, or that concern matters of which
Employee has information or knowledge (collectively, a “Proceeding”).  Employee
agrees that Employee shall testify truthfully in connection with any such
Proceeding.  Except as provided in Section 3, Employee agrees that Employee
shall cooperate with the Company in connection with every such Proceeding, and
that Employee’s duty of cooperation shall include an obligation to meet with the
Company representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena.  The Company shall reimburse Employee for reasonable out-of-pocket
expenses that Employee incurs in honoring Employee’s obligation of cooperation
under this Section.

 

6.                                      Employee and the Company understand and
agree that it is in their mutual best interest to minimize the effect of
Employee’s separation upon the Company’s business and upon Employee’s
professional reputation. Accordingly, Employee agrees to take all actions
reasonably requested of Employee by the Company in order to accomplish that
objective. To this end, Employee shall consult with the Company concerning
business matters on an as-needed and as-requested basis, the Company shall
exercise reasonable efforts to avoid conflicts between such consulting and
Employee’s personal and other business commitments, and Employee shall exercise
reasonable efforts to fulfill the Company’s consulting requests in a timely
manner.

 

7.                                      Employee covenants never to disparage or
speak ill of the Company or any the Company product or service, or of any past
or present employee, officer or director of the Company, except as provided in
Section 3.  Employee further agrees not to harass or behave unprofessionally
toward any past, present or future Company employee, officer or director.

 

B-3

--------------------------------------------------------------------------------


 

8.                                      Release of Unknown Claims.  It is the
intention of Employee that this Release is a general release which shall be
effective as a bar to each and every claim, demand, or cause of action it
releases.  Employee recognizes that Employee may have some claim, demand, or
cause of action against the Company of which Employee is totally unaware and
unsuspecting which Employee is giving up by execution of this release.  It is
the intention of Employee in executing this Release that it will deprive
Employee of each such claim, demand or cause of action and prevent Employee from
asserting it against the released parties.

 

 

[EMPLOYEE NAME]

 

 

 

 

 

By:

 

 

B-4

--------------------------------------------------------------------------------